Citation Nr: 0520116	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  99-05 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The appellant is the surviving spouse of a deceased veteran 
who served on active duty from February 1943 to March 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision rendered by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In August 2003, the Board determined that new and material 
evidence had been submitted to reopen the appellant's 
previously disallowed claim for service connection for the 
cause of the veteran's death.  The Board also remanded the 
reopened claim for further development.


FINDINGS OF FACT

1.  The veteran died in September 1992 with an immediate 
cause of death of metastatic cancer of unknown primary with 
other significant conditions contributing to the cause of 
death of congestive heart failure and gastrointestinal 
bleeding.  

2.  At the time of the veteran's death, service connection 
was in effect for bilateral varicose veins evaluated as 20 
percent disabling.

3.  Neither cancer, congestive heart failure, nor a disorder 
resulting in gastrointestinal bleeding was present in 
service, manifested within one year following the veteran's 
separation from active duty, or etiologically related to 
service.   




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
VCAA and the implementing regulations are applicable to the 
present appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The Board notes that a substantially complete claim was 
received prior to the enactment of the VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  However, 
the Court also stated that the failure to provide to provide 
such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the appellant was provided with the 
notice required by the VCAA and the implementing regulations 
by letter dated in March 2004, well after the rating action 
on appeal was promulgated.  The RO informed her of the 
evidence required to substantiate her claim, the information 
required from her to enable VA to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on her behalf.  Although the 
RO has not specifically requested the appellant to submit all 
pertinent evidence in her possession, it has informed her of 
the evidence that would be pertinent and requested her to 
submit such evidence.  

Moreover, all pertinent, available evidence pertaining to the 
appellant's claim has been obtained.  In this regard, the 
Board notes that the appellant has indicated that the veteran 
received private medical treatment from Dr. David S. Jackson 
and Mary McClellan Hospital in Cambridge, New York.  The RO 
has requested information from these private health care 
providers.  In a July 2003 statement, Dr. Jackson reported 
that as the veteran's file had been inactive for over seven 
years, it would have been destroyed.  It was noted that 
records might be obtainable from Mary McClellan Hospital.  
However, that facility had been dissolved and was no longer 
in operation.  Attempts to obtain records from Mary McClellan 
Hospital resulted in a negative response.  Based on the 
foregoing, the Board finds that further attempts to obtain 
these records would be futile.  

In connection with her appeal, the RO obtained VA medical 
opinions addressing the cause of the veterans' death.  To 
reiterate, the appellant has not identified any additional 
evidence or information that could be obtained to 
substantiate her claim, nor has she requested that the Board 
remand for further development this appeal.  

Following the provision of the required notice and the 
completion of all indicated evidential development, the RO 
readjudicated the appellant's claim.  There is no indication 
or reason to believe that the RO's decision would have been 
different had the claim not been adjudicated prior to the 
provision of the required notice.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.


Evidentiary Background

By means of a March 1946 rating action, service connection 
was awarded for the veteran's bilateral varicose veins.  An 
initial disability evaluation of 10 percent was assigned.  By 
rating action in September 1953, the disability evaluation 
for the veteran's varicose veins was increased to 20 percent.  

The veteran's death certificate notes that he died at a 
private residence in September 1992 with an immediate cause 
of death of metastatic cancer of unknown primary.  The 
approximate interval between onset and death was noted to be 
months.  Congestive heart failure and gastrointestinal 
bleeding were noted as other significant conditions 
contributing to the veteran's death, but not related to the 
immediate cause of death.

In a March 1998 statement, Dr. David S. Jackson, a private 
physician, noted that the veteran died primarily of 
gastrointestinal bleeding and metastatic cancer of unknown 
primary.  However, he also had "a host of other medical 
problems" including diabetes mellitus, arteriosclerotic 
heart disease, atrial fibrillation, chronic obstructive 
pulmonary disease, and a history of pancreatitis.  It was 
felt that his multiple medical problems "in an overall way" 
likely contributed to his death.  

The appellant, in a statement dated in April 1998, noted that 
the veteran suffered for many years due to varicose veins.  
It was difficult for him to walk long distances without pain.  
In addition, he had varicosities in other areas including 
hemorrhoids and esophageal varices.  His esophageal 
discomfort was manifested by difficulty swallowing.  The 
appellant felt that the veteran's gastrointestinal bleeding 
was due to varicosities.  She noted that the common cause of 
gastrointestinal bleeding was gastrointestinal varices due to 
increased pressure on the portal vein.  The appellant 
concluded by noting that she was a registered nurse who spent 
the last years of the veteran's life witnessing the progress 
of his vascular degeneration.

In July 2002, the RO obtained a medical opinion from Dr. 
Rabin, a VA physician.  Dr. Rabin noted that he had reviewed 
the veteran's claims folder.  It was noted that the veteran 
had esophageal varices from which he bled to death.  It was 
opined that there was no relationship between the veteran's 
lower extremity varicose veins and esophageal varices which 
arose from portal hypertension (i.e. liver disease).

The appellant noted in a March 2004 statement that she had 
observed the veteran with leg pain and difficulty walking at 
times since their marriage in 1968.  He was unable to walk 
after receiving inpatient medical treatment in 1990.  The 
veteran's inability to walk was one of his most difficult 
problems to accept.

In January 2005, the RO obtained a VA medical opinion 
regarding the cause of the veteran's death.  The physician 
noted that he had reviewed the veteran's claims folder with 
particular attention to the June 1998 statement from Dr. 
Jackson.  The examiner noted that while the veteran's service 
medical records documented treatment for varicose veins in 
March 1943, they were negative for esophageal varices or 
hemorrhoids.  The examiner noted that a significant 
contribution to death from varicose veins would have been a 
pulmonary embolus.  However, there was no medical evidence of 
record that a pulmonary embolus was the cause of the 
veteran's death.  While the appellant referred to esophageal 
varices and hemorrhoids and alluded to the possibility that 
these were the source of the veteran's gastrointestinal 
bleeding, there was no primary evidence of record to indicate 
that the veteran had those conditions.  It was felt that 
gastrointestinal bleeding would have been due to elevated 
portal pressure from the liver rather than varicose veins of 
the lower extremity.  It was therefore concluded that the 
veteran's varicosities did not substantially and materially 
contribute to the veteran's demise.

With regard to the whether the veteran's varicose veins 
assisted in the cause of his death, the physician noted that 
the veteran's varicosities stood as an independent entity and 
did not contribute to the immediate causes of death cited in 
the either the death certificate or in the letter from Dr. 
Jackson.  Similarly, the varicosities did not assist in the 
cited causes of death.


Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2004).  

Where a veteran served for at least 90 days during a period 
of war and manifests cardiovascular disease or a malignant 
tumor to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

At that the time of the veteran's death, service connection 
was in effect for varicose veins, rated as 20 percent 
disabling.  The veteran's death certificate lists his 
immediate cause of death as metastatic cancer of unknown 
primary with congestive heart failure and gastrointestinal 
bleeding being noted as other significant conditions 
contributing to the veteran's death, but not related to the 
immediate cause of death.  There is no medical evidence 
suggesting that any of these disorders was present in service 
or until many years thereafter.  

The appellant asserts, however, that the veteran's 
gastrointestinal bleeding was etiologically related to his 
service-connected varicose veins.  While the appellant, a 
registered nurse, opined that there was an etiological 
relationship and Dr. Jackson opined that his varicosities 
along with a host of other medical problems contributed to 
his death, the Board finds that the January 2005 VA medical 
opinion is of greater probative value.  This opinion was 
based upon a review of the veteran's pertinent medical 
history, as documented in the claims folder, and is properly 
supported.  While the appellant asserted that the veteran had 
esophageal varices and hemorrhoids that contributed to his 
gastrointestinal bleeding, the VA examiner noted that there 
was no evidence of pulmonary embolus as would be expected if 
varicose veins were related to the veteran's death and his 
certificate of death does not list his varicose veins as a 
contributory cause of death.  This opinion and the supporting 
2002 VA medical opinion are expressed in terms of medical 
certainty and specifically note a lack of etiological 
relationship between the veteran's death and his varicose 
veins.     

While Dr. Jackson noted a relationship between the veteran's 
varicose veins and his death, his opinion is of less 
probative value as he does not provide a rationale for his 
opinion.  He merely notes that the veteran's "multiple 
medical problems, in an overall way" likely contributed to 
his death.  In his opinion, he lists no less than five 
conditions in addition to his varicose veins that contributed 
to his death.  This opinion lacks the medical certainty 
contained in the 2002 and 2005 VA medical opinions.  

The Board has considered the appellant's assertions given in 
the context of her medical training as a registered nurse.  
However, the Board has placed greater probative weight on the 
2002 and 2005 VA medical opinions as these were proffered by 
trained medical doctors.  In light of these circumstances, 
the Board must conclude that the preponderance of the 
evidence is against the appellant's claim.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


